Citation Nr: 0905682	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-13 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin 


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the appellant 
from May 5-16, 2006.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant presumably served on active duty from May 1968 
to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 determinations of the 
Department of Veterans Affairs (VA) Medical Center in Tomah, 
Wisconsin. 


FINDINGS OF FACT

1.  The appellant was treated at Howard Young Medical Center 
on May 5, 2006 and Marshfield Clinic on May 8, May 12 and May 
16, 2006.  

2.  The medical services he received in May 2006 were not 
authorized by VA.

3.  The treatment received in May 2006 was not the result of 
a medical emergency of such nature that delay would have been 
hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in May 2006 have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-
17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in June 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, pertinent records have 
been obtained and associated with the record. The appellant 
has not identified additional evidence that might be obtained 
in support of his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.  

					Legal Criteria 

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the appellant has 
to satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital  emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if  there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not  have been 
considered reasonable by a prudent lay person (as  an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); (d) The claim for payment or reimbursement 
for any medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency  lasts only until the time the veteran becomes 
stabilized); (e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had  received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of  emergency treatment 
for that treatment; (g) The veteran has no coverage under a 
health-plan contract  for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment  is barred because of a failure by the 
veteran or provider to  comply with the provisions of that 
health-plan contract,  e.g., failure to submit a bill or 
medical records within  specified time limits, or failure to 
exhaust appeals of the  denial of payment); (h) The veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for or in part, the 
veteran's liability to the provider; and (i) The veteran is 
not eligible for reimbursement under 38 U.S.C. § 1728 for the 
emergency treatment provided.  See 38 C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. See also 38 C.F.R. § 
17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Analysis

The appellant is seeking payment or reimbursement for the 
cost of private medical expenses incurred at Howard Young on 
May 5, 2006 and Marshfield Clinic on May 8, May 12 and May 
16, 2006.  The record shows that the appellant was seen at 
Urgent Care on May 1, 2006, for left hip and back pain.  The 
appellant denied any red flags.  It was noted that prior 
lumbar x-rays were negative for fracture or abnormality.  An 
assessment was given of acute low back strain, possible 
herniated disk, with outside films (by report) negative for 
fracture, ambulating well, without previous back pain.  On 
May 5, 2006, the appellant was admitted to the Howard Young 
Medical Center. The appellant reported pain in the proximal 
thigh/hip area which radiated down laterally and on the top 
of his thigh to just above the knee.  The records from Howard 
Young indicate that the appellant was given medication with 
good relief of discomfort.  An assessment was noted of thigh 
pain, most likely neuropathic pain, either radioculopathy 
secondary to prolapsed disks or more likely lateral femoral 
cutaneous nerve entrapment (meralgia paresthetica).  

The appellant was seen for a follow up visit at Marshfield 
Clinic on May 16, 2006.  It was noted that the appellant 
underwent left L3 transforaminal selective nerve root 
injection of cortisone and local anesthetic under 
fluoroscopic guidance on May 12, 2006 with 90 percent 
immediate improvement following local anesthetic 
instillation.  An assessment was given of left L3 
radioculopathy, left L3-4 foraminal disc herniation, 
significant improvement with L3 selective nerve root 
injection.  No significant focal neurologic deficits were 
seen at that time.  The examiner noted that the appellant 
mentioned that he had stiffness of both ankles from a service 
injury and that he could not lift using his legs because of 
this.  The examiner noted that this increases the strain on 
the appellant's back.  The examiner further noted that this 
has been going on for over 30 years and may have something to 
do with worsening of the appellant's back condition.  

In February 2007, physician, D.H., recommended disapproval of 
payment for services received at Howard Young on May 5, 2006 
and Marshfield Clinic on May 8, May 12 and May 16, 2006.  
D.H. commented that on May 1, 2006, it was determined that 
the condition was not "emergent" and that treatment was 
adequate.  D.H. further noted that follow up should have been 
clarified but did not force outside treatment.  

In light of the above, payment of or reimbursement by the 
Department of Veterans Affairs (VA) for medical expenses 
incurred in connection with private medical services for the 
appellant in May 2006 at Howard Young Medical Center and 
Marshfield Clinic are denied.  The evidence shows that the 
treatment at Howard Young and Marshfield Clinic were not the 
result of a medical emergency of such nature that delay would 
have been hazardous to life or health.  

The Board notes that reimbursement is not warranted under 
38 U.S.C.A. § 1725. Payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000- 17.1002 (the implementing regulations).  
It appears that the appellant was treated for the hip and 
back at Howard Young Medical Center and Marshfield Clinic on 
the dates in question.  The appellant is service connected 
for residuals of foot injury 20 percent, lower leg muscle 
injury 20 percent, impaired hearing 20 percent, limited 
motion of ankle 20 percent, thigh muscle injury 10 percent, 
superficial scars 10 percent, perforated ear drum 0 percent 
and scars 0 percent.  The veteran is not service connected 
for the hip and back.  

The Board finds that reimbursement under the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  A 
review of the record indicates that the appellant does not 
satisfy at least one of the requisite criterion set forth 
above.  Specifically, the appellant's treatment was not for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  In February 2007, D.H. determined that the 
appellant's condition was not "emergent" and that treatment 
was adequate.  He further noted that follow up should have 
been clarified but did not force outside treatment.  As it 
has been determined that the appellant's treatment was not 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, reimbursement under the provisions of 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.1002 cannot be granted.  See 38 
U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

The Board also notes that reimbursement under the provisions 
of 38 U.S.C.A. § 1728 is not warranted.  Even if the Board 
finds that the appellant's hip and back were non service-
connected disabilities associated with and held to be 
aggravating a service-connected disability, it has been 
determined that the appellant's treatment was not for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  As noted, D.H. determined that the appellant's 
condition was not "emergent" and that treatment was 
adequate.  Because the appellant does not meet at least one 
of the criterion under38 U.S.C.A. § 1728, reimbursement is 
prohibited.  The Board notes that the appellant has argued 
that he is entitled to relief under 38 U.S.C.A. § 1728 based 
on the unavailability of VA facilities reasonably available.  
The Board need not go into whether the veteran meets any of 
the other criterion, as the failure to meet one of them 
precludes payment.  Accordingly, reimbursement under the 
provisions of 38 U.S.C.A. § 1728 is also denied.  

While the Board is very sympathetic toward the appellant, it 
is bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Accordingly, for the 
reasons stated above, reimbursement for private medical 
treatment in May 2006 under the provisions of 38 U.S.C.A. §§ 
1725 and 1728 are denied.

The Board also notes that the appellant has argued that his 
claim should be granted under 38 U.S.C.A. § 503 based on 
administrative error.  The appellant has argued that it must 
be administrative error to send someone 4.5 hours away for 
care, disregard medical records, offer no options and receive 
literally no help.  To the extent that the appellant seeks 
equitable relief, the Board notes that the Secretary of VA, 
in appropriate cases, has the authority to grant equitable 
relief under 38 U.S.C.A. § 503 (West 2002).  This is wholly 
within the Secretary's discretion.  38 C.F.R. § 2.7 (2008).  
Specifically, section 503 provides: If the Secretary 
determines that benefits administered by the Department have 
not been provided by reason of administrative error on the 
part of the Federal Government or any of its employees, the 
Secretary may provide such relief on account of such error as 
the Secretary determines equitable, including the payment of 
moneys to any person whom the Secretary determines is 
equitably entitled to such moneys.  The Board cannot grant 
benefits based on equity.  See 38 U.S.C.A. § 7104 (West 
2002).  The appellant is free to petition the VA Secretary 
for equitable relief based on administrative error by VA.  If 
the VA Secretary determines that administrative error 
occurred, the VA Secretary may provide equitable relief.  38 
U.S.C.A. § 503(b) (West 2002).  Accordingly, the claim is 
denied.  



ORDER

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with medical services for the appellant in May 
2006 is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


